Exhibit 10.7

FIRST AMENDMENT

to

Third Amended and Restated Lease Agreement (Stanton Transmission Loop Assets)

November 9, 2017

This First Amendment (this “First Amendment”) to the Third Amended and Restated
Lease Agreement (Stanton Transmission Loop Assets) between Sharyland
Distribution & Transmission Services, L.L.C. (“Lessor”) and Sharyland Utilities,
L.P. (“Lessee”) is effective as of November 9, 2017. Capitalized terms used
herein that are not otherwise defined will have the meanings assigned to such
terms in the Stanton Transmission Loop Lease (as defined below).

WHEREAS, SDTS FERC, L.L.C. (“SDTS FERC”) and SU FERC, L.L.C. (“SU FERC”) entered
into that certain Third Amended and Restated Lease Agreement (Stanton
Transmission Loop Assets), effective as of December 1, 2014 (as amended from
time to time in accordance with its terms, the “Stanton Transmission Loop
Lease”), pursuant to which SU FERC leased the Stanton Transmission Loop Assets
from SDTS FERC;

WHEREAS, (i) effective as of May 8, 2015, SU FERC merged with and into Lessee,
with Lessee surviving and succeeding to SU FERC’s rights and obligations under
the Stanton Transmission Loop Lease and (ii) effective as of June 24, 2015, SDTS
FERC merged with and into Lessor, with Lessor surviving and succeeding to SDTS
FERC’s rights and obligations under the Stanton Transmission Loop Lease; and

WHEREAS, the Parties now desire to amend the Stanton Transmission Loop Lease as
set forth herein.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties hereby
agree as follows:

1. Amendment of Stanton Transmission Loop Lease.

 

  a. Section 4.13 of the Stanton Transmission Loop Lease is hereby amended and
restated in its entirety as follows:

4.13 Financing.

(a) Lessee acknowledges that Lessor has advised Lessee that Lessor has obtained
financing secured by, among other things, the Stanton Transmission Loop Assets
and this Agreement. In connection with such financing, Lessor made certain
representations, warranties and covenants set forth in that certain (i) Amended
and Restated Note Purchase Agreement entered into by Lessor and dated as of
September 14, 2010 (as amended, restated, supplemented or otherwise modified
from time to time, the “2009 Note Purchase Agreement”), a copy of which has been
provided to and reviewed by Lessee; (ii) Amended and Restated Note Purchase
Agreement entered into by Lessor and dated as of July 13, 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the “2010 Note
Purchase Agreement”), a copy of which has been provided to and reviewed by
Lessee; (iii) Note Purchase Agreement entered into by Lessor and dated as of
December 3, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “2015 Note Purchase Agreement”), a copy of which has been
provided to and

 

      STANTON TRANSMISSION LOOP LEASE



--------------------------------------------------------------------------------

reviewed by Lessee; (iv) Third Amended and Restated Credit Agreement entered
into by Lessor and dated as of December 10, 2014 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “2014
Credit Agreement”), a copy of which has been provided to and reviewed by Lessee;
(v) Amended and Restated Credit Agreement entered into by Lessor and dated as of
December 3, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “2015 Credit Agreement”), a copy of
which has been provided to and reviewed by Lessee; and (vi) Term Loan Credit
Agreement entered into by Lessor and dated as of June 5, 2017 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), a copy of which has been provided to and
reviewed by Lessee.

(b) Lessee agrees with Lessor that, to the extent not otherwise covered by the
terms of this Agreement, Lessee hereby makes on a continuous and ongoing basis
the same representations and warranties to Lessor as Lessor makes to the Lender
(as defined in the 2014 Credit Agreement) in Sections 6.3 (Disclosure), 6.5
(Financial Condition; Financial Instruments), 6.6 (Compliance with Laws, Other
Instruments, Etc.), 6.7 (Governmental Authorizations, Etc.), 6.8 (Litigation;
Observance of Agreements, Statutes and Orders), 6.9 (Taxes), 6.10 (Title to
Property; Leases), 6.11 (Insurance), 6.12 (Licenses, Permits, Etc.; Material
Project Documentation), 6.16 (Foreign Assets and Control Regulations, Etc.),
6.17 (Status under Certain Statutes), 6.18 (Environmental Matters), 6.19 (Force
Majeure Events; Employees) and 6.20 (Collateral) of the 2014 Credit Agreement
(or equivalent provisions), to the extent that such representations and
warranties relate to (i) Lessee, whether in its capacity as Lessee or otherwise,
including, without limitation, Lessee’s status or operations as a public
utility, or (ii) Lessee’s ownership of the Stanton Transmission Loop Assets on
or before the date hereof.

(c) Lessee agrees with Lessor that, to the extent not otherwise covered by the
terms of this Agreement, Lessee hereby makes on a continuous and ongoing basis
the same representations and warranties to Lessor as Lessor makes to the Lender
(as defined in the Term Loan Agreement) in Sections 6.3 (Disclosure), 6.5
(Financial Condition; Financial Instruments), 6.6 (Compliance with Laws, Other
Instruments, Etc.), 6.7 (Governmental Authorizations, Etc.), 6.8 (Litigation;
Observance of Agreements, Statutes and Orders), 6.9 (Taxes), 6.10 (Title to
Property; Leases), 6.11 (Insurance), 6.12 (Licenses, Permits, Etc.; Material
Project Documentation), 6.16 (Foreign Assets and Control Regulations, Etc.),
6.17 (Status under Certain Statutes), 6.18 (Environmental Matters), 6.19 (Force
Majeure Events; Employees) and 6.20 (Collateral) of the Term Loan Agreement (or
equivalent provisions), to the extent that such representations and warranties
relate to (i) Lessee, whether in its capacity as Lessee or otherwise, including,
without limitation, Lessee’s status or operations as a public utility, or
(ii) Lessee’s ownership of the Stanton Transmission Loop Assets on or before the
date hereof.

(d) Lessee covenants and agrees with Lessor that:

(i) during the term of the 2009 Note Purchase Agreement, Lessee will comply with
the covenants set forth in Sections 9.08 (Material Project Documents), 10.04
(Terrorism Sanctions Regulations), 10.10 (Sale of Assets, Etc.), 10.11 (Sale or
Discount of Receivables), 10.12 (Amendments to Organizational Documents), 10.16
(Project Documents) and 10.17 (Regulation) of the 2009 Note Purchase Agreement;

(ii) during the term of the 2010 Note Purchase Agreement, Lessee will comply
with the covenants set forth in Sections 9.8 (Material Project Documents), 10.4
(Terrorism Sanctions Regulations), 10.10 (Sale of Assets, Etc.), 10.11 (Sale or
Discount of Receivables), 10.12 (Amendments to Organizational Documents), 10.16
(Project Documents) and 10.17 (Regulation) of the 2010 Note Purchase Agreement;

 

      STANTON TRANSMISSION LOOP LEASE



--------------------------------------------------------------------------------

(iii) during the term of the 2015 Note Purchase Agreement, Lessee will comply
with the covenants set forth in Sections 9.8 (Material Project Documents), 10.4
(Terrorism Sanctions Regulations), 10.6 (Sale of Assets, Etc.), 10.9
(Regulation), 10.10 (Amendments to Organizational Documents) and 10.11 (Project
Documents) of the 2015 Note Purchase Agreement;

(iv) during the term of the 2014 Credit Agreement, Lessee will comply with the
covenants set forth in Sections 7.10 (Material Project Documents), 8.4
(Terrorism Sanctions Regulations), 8.10 (Sale of Assets, Etc.), 8.11 (Sale or
Discount of Receivables), 8.12 (Amendments to Organizational Documents), 8.16
(Material Projects Documents) and 8.17 (Regulation) of the 2014 Credit Agreement
(or equivalent provisions);

(v) during the term of the 2015 Credit Agreement, Lessee will comply with the
covenants set forth in Sections 6.10 (Material Project Documents), 7.4
(Terrorism Sanctions Regulations), 7.10 (Sale of Assets, Etc.), 7.11 (Sale or
Discount of Receivables), 7.12 (Amendments to Organizational Documents), 7.16
(Project Documents) and 7.17 (Regulation) of the 2015 Credit Agreement (or
equivalent provisions); and

(vi) during the term of the Term Loan Agreement, Lessee will comply with the
covenants set forth in Sections 7.10 (Material Project Documents), 8.4
(Terrorism Sanctions Regulations), 8.10 (Sale of Assets, Etc.), 8.11 (Sale or
Discount of Receivables), 8.12 (Amendments to Organizational Documents), 8.16
(Material Projects Documents) and 8.17 (Regulation) of the Term Loan Agreement
(or equivalent provisions);

in each case to the extent that such covenants relate to (x) Lessee, whether in
its capacity as Lessee or otherwise, including, without limitation, Lessee’s
status or operations as a public utility, or (y) Lessee’s ownership of the
Stanton Transmission Loop Assets on or before the date hereof.

(e) Lessee may not lease, or agree or otherwise commit to lease, any
transmission or distribution facilities other than pursuant to a Lease. Further,
Lessee shall not permit Persons other than Hunt Family Members to acquire any
interest in Lessee, directly or indirectly, in a manner that would result in a
Change of Control of Lessee.

(f) The Parties agree to amend, alter or supplement this Section 4.13,
Section 6.2 or Exhibit C hereto from time to time, including through the
delivery of a representation letter from Lessee or other form to which the
Parties may agree, to give effect to the obligations under Lessor’s then-current
Debt Agreements, including the credit arrangements of any successor to Lessor’s
interest in this Agreement. Provided that the obligations or restrictions on
Lessee are not materially increased from those provided for by Lessor’s
then-current credit arrangements, such an amendment to this Agreement shall
become automatically effective upon the delivery by Lessor to Lessee of a
revised version of Section 4.13 and copies of the pertinent portions of the
applicable Debt Agreements referenced therein.

 

  b. The following definitions in Appendix A of the Stanton Transmission Loop
Lease are hereby amended and restated in their entirety as follows:

“2009 Note Purchase Agreement” has the meaning set forth in Section 4.13(a).

“2010 Note Purchase Agreement” has the meaning set forth in Section 4.13(a).

“Debt Agreements” means the 2009 Note Purchase Agreement, the 2010 Note Purchase
Agreement, the 2015 Note Purchase Agreement, the 2014 Credit Agreement, the 2015
Credit Agreement, the Term Loan Agreement and any other financing arrangement or
agreement pursuant to which Lessor incurs Indebtedness from time to time.

 

      STANTON TRANSMISSION LOOP LEASE



--------------------------------------------------------------------------------

“Footprint Projects” means T&D Projects that (i) are located in the Stanton
Transmission Loop Service Territory or (ii) are added as part of an existing
transmission substation that comprises a part of the Stanton Transmission Loop
Assets or hang from transmission towers that comprise a part of the Stanton
Transmission Loop Assets; provided that such T&D Projects are funded by
expenditures that are or are expected to be capitalized under GAAP and are
within the items described in Section 1.1(b)(i)-(v) (specifically excluding
Section 1.1(b)(vi)).

 

  c. The definition of “Change in Control” in Appendix A of the Stanton
Transmission Loop Lease is hereby deleted in its entirety and the following new
definition is added, in the appropriate alphabetical order, to Appendix A of the
Stanton Transmission Loop Lease:

“Change of Control” means Hunt Family Members cease to possess, directly or
indirectly, the power to direct or cause the direction of the management or
policies of Lessee, whether through the ability to exercise voting power, by
contract or otherwise.

 

  d. The following new definitions are added, in the appropriate alphabetical
order, to Appendix A of the Stanton Transmission Loop Lease to read as follows:

“2014 Credit Agreement” has the meaning set forth in Section 4.13(a).

“2015 Credit Agreement” has the meaning set forth in Section 4.13(a).

“2015 Note Purchase Agreement” has the meaning set forth in Section 4.13(a).

“Exchange Transaction” means the transaction contemplated by the Agreement and
Plan of Merger among Lessor, Lessee, Oncor and certain other parties thereto,
pursuant to which, on or around the date hereof, Lessor is disposing of certain
transmission and distribution assets that are subject to the
Stanton/Brady/Celeste Lease and McAllen Lease and, in exchange therefor, is
acquiring certain transmission assets and cash from Oncor.

“Oncor” means Oncor Electric Delivery Company LLC.

“Stanton Transmission Loop Service Territory” means (i) the distribution service
territory of the Stanton Transmission Loop Assets, as in existence at the time
of determination hereunder and (ii) the distribution service territory of the
Stanton Transmission Loop Assets, as in existence immediately prior to the
consummation of the Exchange Transaction.

“Term Loan Agreement” has the meaning set forth in Section 4.13(a).

2. Continuing Effect. Except as expressly amended by this First Amendment, the
provisions of the Stanton Transmission Loop Lease are and shall remain in full
force and effect.

[Signatures on Following Page]

 

      STANTON TRANSMISSION LOOP LEASE



--------------------------------------------------------------------------------

The Parties have executed this First Amendment as of the date set forth above.

 

SHARYLAND UTILITIES, L.P. By:   /s/ Greg Wilks Name:   Greg Wilks Title:   Chief
Financial Officer SHARYLAND DISTRIBUTION & TRANSMISSION SERVICES, L.L.C. By:  
/s/ Brant Meleski Name:   Brant Meleski Title:   Chief Financial Officer

[Signature Page to First Amendment]

 

      STANTON TRANSMISSION LOOP LEASE